Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 1 of 10 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 FLOR LOPEZ VENTURA,

                      Plaintiff,                          Civil Action No:

               v.
                                                          COMPLAINT
 SOUTH SHORE NISSAN LLC and
 SANTANDER CONSUMER USA INC.,                             JURY TRIAL DEMANDED

                      Defendants.

                                      INTRODUCTION

1.    Plaintiff Flor Lopez Ventura, an individual consumer, brings this action for money

      damages, injunctive relief, and declaratory judgment, seeking redress for unlawful

      practices relating to her purchase and financing of an automobile.

2.    Plaintiff alleges violations of the Truth in Lending Act, 15 U.S.C. §§ 1601, et seq.

      (“TILA”), and New York General Business Law § 349, and also brings causes of action

      for breach of contract and common law fraud.

                               JURISDICTION AND VENUE

3.    This Court has jurisdiction pursuant to 15 U.S.C. § 1640.

4.    This Court has supplemental jurisdiction over the Plaintiff’s state law claims pursuant to

      28 U.S.C. § 1367.

5.    Venue in this District is proper under 28 U.S.C § 1391 because a substantial part of the

      events and omissions complained of took place in this District and both defendants

      maintain offices, transact business, and are otherwise found in this district.




                                                1
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 2 of 10 PageID #: 2




                                       THE PARTIES

6.    Plaintiff Flor Lopez Ventura is and at all relevant times has been a resident of Roosevelt,

      New York. Plaintiff is a “consumer” as defined in 15 U.S.C. § 1602(i).

7.    Defendant South Shore Nissan LLC (the “Dealership”) is the entity listed as the “Seller-

      Creditor” of the vehicle at issue on the Retail Installment Contract referenced in the

      instant Complaint and is the trade name of the auto dealership located in Amityville, New

      York (Suffolk County) that sold the vehicle to Plaintiff.

8.    Defendant South Shore Nissan LLC regularly extends consumer credit which is payable

      by agreement in more than four installments or for which the payment of a finance charge

      is or may be required. The Dealership is a “creditor” as defined in 15 U.S.C. §

      1602(g)(1).

9.    Defendant Santander Consumer USA Inc. (“SCUSA”) is a Delaware corporation, duly

      authorized and qualified to do business in New York. Defendant Santander Consumer

      USA, Inc. is the assignee of the Retail Installment Contract referenced in the instant

      complaint, memorializing a “credit sale” between Plaintiff and the Dealership. See 15

      U.S.C. § 1602(h) (defining the term “credit sale”).

                                            FACTS

12.   This dispute arises from Defendant Dealership’s sale to Plaintiff of a 2019 Nissan

      Pathfinder, VIN# 5N1DR2MM0KC649861 (the “Vehicle”).

13.   Plaintiff bought the Vehicle when she visited the Dealership’s car lot on or about

      September 17, 2019.

14.   While on the lot, she spotted a vehicle in which she was interested: a Nissan Pathfinder

      Sport with a sunroof, a “remote start” ability, leather seats, and a hatch door that remotely



                                               2
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 3 of 10 PageID #: 3




      opened (the “Desired Pathfinder”).       The combination of these attributes made the

      Pathfinder attractive to Plaintiff.

15.   An unscrupulous salesman working for the Dealership, “Jay Hernandez,” who is a fluent

      Spanish speaker, won the trust of Plaintiff – who speaks only limited, broken English – and

      promised to sell her the Desired Pathfinder once she qualified for financing.

16.   Eager to purchase the Desired Pathfinder, and encouraged by Hernandez, Plaintiff gave the

      salesman her personal information in an attempt to gain the necessary approval to purchase

      the Desired Pathfinder.

17.   After giving Defendant Dealership the requested financial information, Plaintiff waited for

      hours to receive a decision on financing.

18.   Ultimately, at the end of the day, Hernandez returned to her with what he described as both

      “bad news” and “good news.” The “bad news,” he said, was that Plaintiff did not qualify

      for financing on the Desired Pathfinder she so badly wanted.

19.   Employing a classic bait-and-switch tactic, however, Hernandez then told Plaintiff the

      “good news”: She did qualify for financing on another vehicle. According to Hernandez,

      this other vehicle was “the same” as the Desired Pathfinder. Relying on Hernandez’s

      representation what the vehicle was “the same,” Plaintiff agreed to look at the other vehicle

      promoted by Hernandez.

20.   As it turned out, the car proposed by Hernandez was the Vehicle, which is also a Pathfinder.

      Still, the Vehicle did not possess some of the features Plaintiff liked so much about the

      Desired Pathfinder. For instance, it was not equipped with the “remote start” ability and

      did not have leather upholstery. Plaintiff began to waiver, but Hernandez assured her that

      the Dealership would modify the Vehicle to make it “the same” as the Desired Pathfinder.



                                                  3
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 4 of 10 PageID #: 4




21.   Specifically, Hernandez promised Plaintiff that the Dealership would equip the Vehicle

      with remote start and would replace the car’s cloth interior with leather.

22.   Based on these commitments, Plaintiff agreed to go forward with the purchase of the

      Vehicle.

23.   Plaintiff was then taken to the Dealership’s business office, where she was presented with

      and signed a Retail Installment Contract (the “RIC”). The RIC, dated September 17, 2019,

      is a SCUSA form and expressly states that is being assigned to SCUSA.

24.   The RIC does not comply with federal law. It contains material inaccuracies. For example,

      the RIC lists the “Amount Financed” as $36,345.71 at an “Annual Percentage Rate”

      (“APR”) of 21.51%, supposedly resulting in 72 monthly payments of $910.67. In actuality,

      however, those principal and interest figures, carried over 6 years, would yield monthly

      payments of $902.69. Put differently, when using the APR disclosed by the Dealership,

      Plaintiff’s monthly payment should have been $902.69. Conversely, the $910.67 monthly

      payment required by the RIC produces an APR of 21.881%. As such, the RIC materially

      understates the APR.

25.   The wrongs committed by the Dealership were not, however, limited to TILA disclosure

      issues. Before Plaintiff drove off the lot, the Dealership’s salesman, Hernandez offered to

      secure liability insurance for the vehicle.

26.   Plaintiff accepted Hernandez’s offer and subsequently paid him $800 in cash, but neither

      Hernandez nor the Dealership ever procured the auto insurance Plaintiff paid for.

27.   As a result of Plaintiff’s reliance on Hernandez’s representation that he was purchasing

      insurance for her, she allowed her existing insurance with GEICO to lapse.




                                                4
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 5 of 10 PageID #: 5




28.   Plaintiff eventually discovered she did not have insurance when the New York Department

      of Motor Vehicles fined her $370. At that time, it cost her $930 to reinstate her GEICO

      coverage.

29.   Plaintiff confronted personnel at the Dealership when she realized that no one had obtained

      the insurance for which she had paid.

30.   In response, Plaintiff received a $800 check in partial compensation for her loss. However,

      check was returned for “Insufficient Funds.”

31.   Plaintiff questioned the Dealership’s salesman, Hernandez, about this, but he told her it

      was the Dealership’s problem.

32.   Plaintiff incurred other expenses as a result of the Dealership’s misconduct. Specifically,

      she missed several days of work and incurred additional out-of-pocket expenses due to her

      transportation problems caused by the Dealership’s misconduct.

33.   Nor did the Dealership honor its promise to make the vehicle the equivalent of the Desired

      Pathfinder. Although the Dealership attempted to install “remote start” through a third-

      party, freelance mechanic, that function has never worked properly.

34.   Moreover, the Dealership never installed leather seats, refusing to respond to the Plaintiff’s

      attempts to schedule replacement of the cloth seats.

35.   To the extent any Defendant herein is not liable in its own right, said Defendant is liable

      as an assignee (e.g. pursuant to the FTC Holder Rule and/or state law) and/or based on

      agency principles.

36.   As a result of the misconduct set forth herein, Plaintiff has suffered pecuniary harm as well

      as emotional distress, sleeplessness, acute stress/anxiety, pain and suffering.




                                                5
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 6 of 10 PageID #: 6




                                 COUNT I
             TRUTH IN LENDING ACT 15 U.S.C. §§ 1601, et seq. (“TILA”)
                        (AS TO BOTH DEFENDANTS)

37.   Plaintiff repeats and re-alleges and incorporates by reference the foregoing paragraphs.

38.   Plaintiff’s transaction as described in this Complaint was a consumer credit transaction

      within the meaning of TILA and Federal Reserve Board Regulation Z, 12 C.F.R. part

      226.

39.   The Defendant Dealership is identified as the “Seller-Creditor” in the RIC and is an entity

      which (1) regularly extends consumer credit payable by agreement in more than four

      installments or for which the payment of a finance charge is or may be required, and (2)

      is the entity to which the debt arising from the RIC is initially payable on the face of the

      RIC. As such, the Dealership is a “creditor” as that term is defined at 15 U.S.C. §

      1602(g)(1) and Regulation Z.

40.   Plaintiff is a natural person, and she purchased the Vehicle for personal, family, or

      household purposes. Plaintiff is therefore a “consumer” for purposes of entitlement to all

      disclosures required by TILA and with regard to entitlement to the Act’s protections. See

      15 U.S.C. § 1602(i) (specifying prerequisites of a consumer credit transaction).

41.   The RIC is a contract in which the Dealership, as a creditor, commits to sell to a natural

      person personal property primarily for personal, family, or household purposes, in which

      the total amount financed is less than $50,000. Consequently, the RIC evidences a

      nonexempt “credit sale” for purposes of 15 U.S.C. §§ 1602(h) and 1603(3).

42.   In violation of TILA and Regulation Z, the RIC materially misstates the APR for this

      consumer credit transaction. See 15 U.S.C. § 1638(a)(4) (requiring disclosure of a

      consumer credit transaction’s APR).



                                                6
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 7 of 10 PageID #: 7




43.   The actual APR imposed by the RIC (21.88%) exceeds by more than one-eighth of one

      percent the APR disclosed in the RIC (21.51%), and the two APRs do not round to the

      same one-fourth of one percent. As such, the materially misstated APR disclosed in the

      RIC does not fall within TILA’s allowable tolerances for purposes of the statute’s

      disclosure requirements. See 15 U.S.C. § 1606(c).

44.   Defendant SCUSA is the assignee of the RIC. SCUSA bears responsibility for the RIC’s

      material misstatement of the APR because the inaccuracy is apparent on the face of the

      RIC. See 15 U.S.C. § 1641 (setting out assignee liability).

45.   For all these reasons, Defendants are liable under TILA and Regulation Z (see, e.g., 15

      U.S.C. §§ 1640, 1641) for statutory damages, actual damages, attorneys’ fees, litigation

      expenses and costs, and for such other or further relief as the Court deems appropriate.

                                   COUNT II
                       DECEPTIVE CONSUMER PRACTICES
                     NEW YORK GENERAL BUSINESS LAW § 349
                           (AS TO THE DEALERSHIP)

46.   Plaintiff repeats and re-alleges and incorporates by reference the foregoing paragraphs.

47.   The deceptive acts and practices set forth above constitute violations of NYGBL § 349

      independent of whether these acts and practices constitute violations of any other law.

48.   To wit, wholly apart from the facial inaccuracy of the TILA disclosures provided to

      Plaintiff, Dealership’s acts and practices constitute violations of NYGBL § 349, which

      makes deceptive acts in the conduct of business, trade, commerce, or the furnishing of a

      service in this state, unlawful, independent of whether these acts and practices constitute

      violations of any other law.

49.   These deceptive acts and practices were committed in conduct of business, trade,

      commerce, or the furnishing of a service in this state.

                                                7
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 8 of 10 PageID #: 8




50.   Each of these actions was consumer oriented and involves misleading conduct that is

      recurring and has a broad impact upon the public, or, in the alternative, such misleading

      practices are the types that could easily recur, could potentially impact similarly situated

      consumers, and are therefore consumer-oriented and harmful to the public at large.

51.   The Dealership’s conduct and statements described above, through its salesmen and

      others affiliated with the Dealership, are materially misleading.

52.   Specifically, but without limitation, the Dealership’s deceptive conduct included (a) using

      a bait-and-switch tactic to sell Plaintiff the Vehicle, and only after the Dealership

      finalized the deal by informing Plaintiff that it would modify the Vehicle so that it was

      the equivalent of the Desired Pathfinder she really wanted; (b) failing and refusing to

      engage in any meaningful efforts to make the promised modifications to the Vehicle; and

      (c) collecting $800 from Plaintiff by falsely promising to buy insurance for her, and then

      failing to obtain the insurance, causing Plaintiff to incur other costs and penalties.

53.   As a result of these violations of NYGBL § 349, Plaintiff suffered and continues to suffer

      pecuniary and non-pecuniary harm.

54.   Defendants’ violations were willful, knowing, wanton, and committed in bad faith.

55.   For these reasons, Plaintiff is entitled to actual damages, three times the actual damages

      up to $1000, punitive damages, costs and reasonable attorney’s fees pursuant to NYGBL

      § 349(h), and declaratory judgment that Defendants’ practices are deceptive as defined

      under § 349.

                                       COUNT III
                                         FRAUD
                                (AS TO THE DEALERSHIP)

56.   Plaintiff repeats and re-alleges and incorporates by reference the foregoing paragraphs.



                                                8
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 9 of 10 PageID #: 9




57.   As set forth above, Defendants defrauded Plaintiff by, inter alia: (a) using a bait-and-

      switch tactic to sell Plaintiff the Vehicle, and only after the Dealership finalized the deal

      by informing Plaintiff that it would modify the Vehicle so that it was the equivalent of the

      Desired Pathfinder she really wanted; (b) failing and refusing to engage in any

      meaningful efforts to make the promised modifications to the Vehicle; and (c) collecting

      $800 from Plaintiff by falsely promising to buy insurance for her, and then failing to

      obtain the insurance, causing Plaintiff to incur other costs and penalties.

58.   Through its conduct, statements, and misrepresentations, the Dealership intended to

      deceive Plaintiff.

59.   Plaintiff believed and justifiably relied upon the Defendants’ representations, and she had

      no reason to know or expect that the Dealership would lie to her and commit fraud.

60.   Had the Dealership been truthful about the attributes of the Vehicle, the nature of

      Plaintiff’s obligations and responsibilities, and the terms and contents of the RIC, and had

      the Defendant not made the fraudulent misrepresentations, Plaintiff would have walked

      away and avoided the transaction entirely.

61.   As a result of her reliance on the Dealership, Plaintiff sustained actual damages

      (including both pecuniary and non-pecuniary damages).

62.   As a result of Plaintiff’s reasonable reliance upon the Defendants’ misrepresentations,

      Plaintiff is entitled to recover her actual damages as set forth above, punitive damages,

      and costs.

                                       COUNT IV
                                 BREACH OF CONTRACT
                                (AS TO THE DEALERSHIP)


63.   Plaintiff repeats and re-alleges and incorporates by reference the foregoing paragraphs.

                                                9
Case 2:20-cv-00257-RPK-RML Document 1 Filed 01/15/20 Page 10 of 10 PageID #: 10




 64.     The Dealership entered into a contract with Plaintiff when it induced her to purchase the

         Vehicle by promising to make it the equivalent of the Desired Pathfinder.

 65.     The Dealership has breached that contract by failing and refusing to engage in any

         meaningful efforts to make the promised modifications to the Vehicle.

 66.     Because the Dealership has failed and refused to engage in any meaningful efforts to

         make the promised modifications to the Vehicle, Plaintiff has not received the benefit of

         her bargain with the Dealership.

 67.     As a result of the Dealership’s breach of its contract with Plaintiff, Plaintiff is entitled to

         recover her actual damages, as set forth above, and costs.

 WHEREFORE, Plaintiff seeks judgement in her favor and damages against Defendants:

         a. Awarding Plaintiff against Defendants actual damages, treble damages, statutory

             damages, punitive damages, costs and reasonable attorneys’ fees; and


         b. Such other and further relief as may be necessary, just, and proper.


                                   DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all
 issues so triable.

 Dated: January 15, 2020
                                                         /s/Daniel A. Schlanger
                                                         Daniel A. Schlanger
                                                         Schlanger Law Group LLP
                                                         9 East 40th Street, Suite 1300
                                                         New York, NY 10016
                                                         T: 212.500.6114
                                                         F: 646.612.7996
                                                         E: dschlanger@consumerprotection.net




                                                    10
